PER CURIAM.
Appellant, Linder Truck Center, Inc., appeals an order from the Division of Administrative Hearings which dismissed appel-lee, Volvo-GM Heavy Truck Corporation (Volvo-GM), from the administrative proceedings.
We dismiss this appeal taken from a hearing officer’s order on a motion to dismiss, because such motions “can be finally disposed of only by the agency head.” See Fla.Admin.Code Rule 28-5.205 (made applicable to this proceeding by Florida Administrative Code Rule 15-2.001); see also Friends of the Everglades, Inc. v. Zoning Bd., 478 So.2d 1126 (Fla. 1st DCA 1985). This dismissal is without prejudice to any aggrieved party’s right to appeal any final agency order which may be entered. See Friends of the Everglades, Inc., 478 So.2d at 1127.
Appeal dismissed.
CAMPBELL, C.J., and PARKER and ALTENBERND, JJ., concur.